MANTON, Circuit Judge
(dissenting). Because I cannot adopt the argument of the respondent which finds adoption in the prevailing opinion, I dissent. The letter of October 24, 1916, and the answer thereto of November 1, 1916, established an agency whereby the Dutch Dine became the agent of the Kerr Line in Haiti. Funch, Edye & Co. were the agents of the Dutch Line in this country. The purpose of this agency was to solicit shippersj to transport the coffee crop for the year 1916-1917 — ending in May — from Haiti to New York, and thence to European points. The term of the contract was “pending the movement of the present coffee crop.” The letter of November 4, 1916, written by the agent of the Dutch Line in Haiti, was sent to shippers there, and confirmed the arrangements made, and represented to the shippers that coffee could be sent through the Dutch Line’s connecting ocean transportation company to European points. It set forth the rates and manner in which through transportation would be effected. It clearly appears that the Dutch Line represented the Kerr Line, and acted through its agents in Haiti in securing freight from shippers. The record satisfactorily demonstrates that the coffee in question, which was not transported and for breach of which this libel was filed, was of the crop of 1916-1917. It was solicited by agents and subagents of the Kerr Line in Haiti. The Dutch Line finished its' transportation by carrying the coffee to New York, and, under the rule of law which is set forth correctly in the prevailing opinion, the connecting carrier having failed in its obligation to carry the freight forward, the obligation for the breach was with this connecting carrier. The agent in Haiti acted within the scope of the authority which was conferred upon him by the Kerr Line in the manner described. Through carriage was contemplated when the shipper delivered the freight to the Dutch Line, and the only arrangement that is disclosed for the transportation from New York to European points was through the Kerr Line. There was no revocation of agency, and there was direct representation that freight so received would be transported via the Kerr Line to European points.
Applying the principle adopted in the prevailing opinion as to the effect of the conduct of the parties in carrying out the contract after its execution, it will be noticed that the Kerr Line realized its obligation to the contract of through carriage. Letters written were pleas and requests to withhold shipments because of the congested condition in New York and inability to get ships. *At no time did they revoke the authority of the Dutch Line. They provided for storage of the coffee in New York, and, indeed, throughout the letters seemed to desire the business, only asking to hold it in reserve. Their correspondence acknowledged that at all times they were under obligations to the shippers of the coffee, which they had agreed to carry and which they failed to transport. If we invoke the rule, and apply it, that the practical interpretation of an agreement by a party to it is always a consideration of great weight (Insurance Co. v. Dutcher, 95 U. S. 273, 24 L. Ed. 410), as it is applied in the prevailing opinion to this conduct of the parties, it is difficult to follow the reasoning that leads to the conclusion that the appellee did not regard himself as un*971der obligation to carry this freight. What the respective appellants did in endeavoring to seek redress after the contract was breached, as it is referred to in the prevailing opinion, might well have been induced by their lack of .knowledge of the rule of law which attaches responsibilities upon the initial carrier and its connecting carriers.
Although the Dutch Line received the goods in Haiti under a local bill of lading for carriage to New York, the record establishes that it was definitely understood, at the time that" the goods were shipped, that they were to be carried from New York to France by the Kerr Line. This clearly appears from the fact that in each case the bill of lading' was transferred by the shipper to Funch,. Edye & Co., agents for the Dutch Line, New York, with specific directions to forward to named consignees in France. The contemplated carriage of the coffee was for a continuous journey from Haiti to France. Indeed, the Kerr Line had theretofore carried to France 61,379 bags out of a total of 112,754 bags shipped under the same arrangement. The two steamship companies, by the letters referred to, had secured the transportation for Europe of the entire output of the coffee raised in Haiti for the year 1916-1917.
The decree below should be reversed.